DISMISS; and Opinion Filed December 16, 2016.




                                        S
                               Court of Appeals
                                               In The


                        Fifth District of Texas at Dallas
                                     No. 05-16-00837-CR

                             TYLER RAY ROBERTS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-82576-2013

                            MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Stoddart

       We reinstate this appeal. On December 7, 2016, we abated this appeal for a hearing and

findings on why appellant’s brief had not been filed. On December 14, 2016, appellant filed a

motion to dismiss his appeal. Because findings are no longer necessary, we vacate that portion

of our December 7 order requiring a hearing and findings.

       Appellant has signed the motion to dismiss, and appellant’s counsel has approved it. The

Court grants the motion and orders this appeal be dismissed and the decision be certified below

for observance. See TEX. R. APP. P. 42.2(a).

                                                            PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

160837F.U05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TYLER RAY ROBERTS, Appellant                        On Appeal from the 416th Judicial District
                                                    Court, Collin County, Texas.
No. 05-16-00837-CR        V.                        Trial Court Cause No. 416-82576-2013.
                                                    Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                        Justices Francis and Stoddart participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 16th day of December, 2016.




                                             –2–